IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,760-01


                       EX PARTE JOSE MARIO TREVINO, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2015CRS001588D1(A) IN THE 49TH DISTRICT COURT
                            FROM WEBB COUNTY


       Per curiam. KELLER , P.J., YEARY , and SLAUGHTER , JJ. dissent.

                                          OPINION

       Applicant was convicted of two counts of sexual assault of a child and sentenced to twenty

years’ imprisonment on each count to be served consecutively. The Fourth Court of Appeals

affirmed his conviction. Trevino v. State, No. 04-17-00133-CR (Tex. App.—San Antonio July 5,

2018)(not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by failing to present mitigation evidence

during the punishment hearing. Based on the record, the trial court has determined that trial

counsel’s performance was deficient and that Applicant was prejudiced.
                                                                                                  2

       Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984). The sentence in cause

number 2015CRS001588D1 in the 49th District Court of Webb County is set aside, and Applicant

is remanded to the custody of the Sheriff of Webb County for a new punishment hearing. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:                                    November 10, 2021
Do not publish